DETAILED ACTION

Response to Amendment
The amendment filed on 04/30/2021 has overcome all objections and rejection in the Office Action filed on 02/03/2021.

Allowable Subject Matter
Claims 1-2 and 4-7 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Masuda et al (US 20100265432 A1; relied upon in the Office Action filed on 02/03/2021), fails to teach, disclose, suggest or make obvious the combined structure and functionality of a height of an upper end of the first light-reflecting member is less than a height of an upper end of the second light-reflecting member as set forth in the claim. The examiner notes that previously presented claim 3 (filed on 09/30/2020) contains the limitation indicated as allowable subject matter on Page 15 of the Office Action filed on 02/03/2021.
Re Claims 2 and 4-7:
The claims are allowed due to their dependence on base claim 1.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875